Citation Nr: 0614304	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  00-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for a left heel spur.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for a right heel spur.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for an essential tremor of the left hand.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for an essential tremor of the right hand.  

6.  Entitlement to an initial compensable disability rating 
for tendinitis of the thumbs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions since March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In part, a March 1999 rating decision granted service 
connection and assigned 10 percent disability ratings for 
bilateral heel spurs and for a possible essential tremor of 
the right hand.  Service connection was also granted for 
bilateral tendinitis of the thumbs and a possible essential 
tremor of the left hand which were assigned noncompensable 
ratings.  All of these grants were made effective November 1, 
1997 (the day after service discharge).  

A June 2000 rating decision separated the ratings for the 
heel spurs, assigning a 10 percent rating for a left heel 
spur and a noncompensable rating for a right heel spur, both 
effective November 1, 1997.  

The veteran perfected an appeal from a June 2002 rating 
decision which denied service connection for non-Hodgkin's 
lymphoma.  

In October 2003 the Board denied service connection for a 
heart disability and for granulomatous disease but remanded 
the claim for service connection for episodic pain in the 
right olecranon (claimed as right elbow pain/spur) and the 
claims addressing the disability evaluations assigned for 
disorders of the heels, hands, and thumbs.  

A December 2004 rating decision granted service connection 
for episodic pain in the right olecranon, which was assigned 
an initial noncompensable disability rating.  The veteran did 
not appeal the assignment of that rating.  The December 2004 
rating decision also increased the noncompensable ratings for 
a right heel spur and for a possible essential tremor of the 
left hand, to 10 percent, effective November 1, 1997.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam and 
is not otherwise shown to have been exposed to herbicides 
during service.  

2.  Non-Hodgkin's lymphoma first manifested years after 
active service and the preponderance of the evidence shows 
that it is not of service origin and unrelated to the 
veteran's military service and any event during service, 
including inservice exposure to contaminants. 

3.  The veteran's heel spurs have not caused anatomical 
changes of his feet and have only limited his non-employment 
daily activities and are not productive of severe impairment 
in either foot.  

4.  The veteran is right handed.  

5.  The veteran has shaking of the hands but does not have 
pain, organic changes, loss of reflexes, muscle atrophy or 
more than mild incomplete paralysis of either median nerve.   

6.  The veteran had mild degenerative joint disease (DJD) of 
the thumbs but other than occasional and very brief episodes 
of pain, there is no functional impairment due to tendinitis 
of the thumbs.  


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
during service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2.  An initial disability rating in excess of 10 percent is 
not warranted for a left heel spur.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.20, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 
Diagnostic Code 5284 (2005).  

3.  An initial disability rating in excess of 10 percent is 
not warranted for a right heel spur.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.20, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 
Diagnostic Code 5284 (2005).  

4.  An initial disability rating in excess of 10 percent is 
not warranted for an essential tremor of the left hand.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.20, 4.21, 4.27, 4.69, 
Diagnostic Codes 8099 - 8515 (2005).  

5.  An initial disability rating in excess of 10 percent is 
not warranted for an essential tremor of the right hand.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.20, 4.21, 4.27, 4.69, 
Diagnostic Codes 8099 - 8515 (2005).  

6.  An initial compensable disability rating is not warranted 
for tendinitis of the thumbs.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 
4.20, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.69, Diagnostic 
Code 5024 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Here, however, the initial rating action appealed was in 
March 1999 prior to the November 2000 enactment of the VCAA 
and, thus, it was impossible to provide notice of the VCAA 
prior to the enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

As to the claims for increased ratings, the appellant was 
notified of the VCAA in a June 2001 letter and as to the 
claim for service connection he was notified of the VCAA in a 
May 2005 letter.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish a disability rating or 
effective date for non-Hodgkins lymphoma nor for effective 
dates for ratings assigned for the disabilities for which 
compensable or increased ratings are sought.  Despite this, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board considers a 
question not addressed by the RO, the Board must consider 
whether the veteran will be prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  As to the 
claims addressing the disability ratings assigned, they have 
been made effective the day following discharge from active 
service which is the earliest possible effective date 
assignable under governing law and regulations.  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  His relevant private clinical 
records have been obtained and are on file.  He was informed 
in the April 2005 Supplemental Statement of the Case (SSOC) 
that after two attempts to obtain records the Creighton 
Medical Center had replied that the veteran was not their 
patient.  

The veteran has submitted several articles downloaded from 
the Internet addressing potentially contaminated sites in 
Alaska, where he alleges he may have been exposed to toxins 
in contaminated water.  

The appellant also underwent several VA examinations in 
November 1998 and September 2004 as to the claims addressing 
the disability ratings assigned and VA examinations in May 
2002 and August 2005 addressing the veteran's non-Hodgkin's 
lymphoma.  38 U.S.C.A. § 5103A(d).  

The veteran and his wife testified in support of his claims 
at the RO hearing in January 2000 and he again testified at 
an RO hearing in October 2004.  He was given a transcript of 
the October 2004 RO hearing later that month.  In a December 
2004 statement he submitted corrections of the October 2004 
transcript addressing his length of service and a type of 
medication which he took.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  Specifically, in a December 
2004 VA Form 21-4138, Statement in Support of Claim the 
veteran reported that he had no further information to 
submit.  However, he nevertheless submitted a private 
physician's statement of May 2005 and, following this, the RO 
scheduled a VA nexus examination in August 2005.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service connection for non-Hodgkins lymphoma

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection also is permissible for aggravation of a 
pre-existing condition during service.  Id; see also 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service connection may 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Godfrey 
v. Brown, 7 Vet. App. 398, 406 (1995).  

Certain conditions, such as cancer, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).   

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

It is neither shown nor contended that the veteran served or 
was exposed to any herbicide in the Republic of Vietnam; 
rather, it is contended that he was exposed to toxins while 
in the Persian Gulf and from contaminated water while 
stationed in Alaska.  See page 7 of the transcript of the 
October 2004 RO hearing.  His private physician informed him 
that all of these circumstances were possible causes of his 
non-Hodgkins lymphoma and that the disease probably began 
about 5 to 10 years prior to being diagnosed.  Page 8 of that 
transcript.  

In May 2005 a service comrade reported that he had served at 
an Alaskan military base from 1978 to 1981 and from 1993 to 
1994 (at which the veteran testified he had been stationed) 
and he believed that fuel and petroleum products might have 
leached into the soil and into the ground water.  

It is neither shown nor contended that non-Hodgkin's lymphoma 
first detectably manifested during service or within one year 
after service discharge in October 1997.  Rather, the veteran 
testified, and stated in a September 2001 letter, that it was 
after he first sought treatment in July 2001 for lumps that 
non-Hodgkin's lymphoma was first diagnosed.  

The veteran's medical records were reviewed on VA examination 
in March 2002 when it was noted that his non-Hodgkin's 
lymphoma had been diagnosed in August 2001 after some lymph 
nodes presented themselves in February and March 2001.  After 
a physical examination the physician rendered a diagnosis of 
non-Hodgkin's lymphoma and commented that:

[I]t is unknown at this time when the veteran's 
non-Hodgkin's lymphoma began.  It very well could 
have started during the latter portion of his 
military career because many of these signs and 
symptoms are quite vague and very indolent.  But 
then again, it may very well be unknown when this 
non-Hodgkin's lymphoma began.  

Dr S. T. stated in April 2002 that the veteran was being 
treated for stage IV non-Hodgkin's lymphoma, for which he had 
received chemotherapy from August to November 2001.  The 
physician was not aware of the details of the veteran's 
military service but believed that "certain exposures may be 
related to a later history of non-Hodgkin's lymphoma."  In 
May 2003 that physician stated that it was his: 

[O]pinion that these lymphomas can be present for 
many years before they become clinically 
symptomatic.  Even once found we often delay 
therapy for up to a year to a year and a half 
before progression of symptoms require [sic] 
intervention.  Therefore, in my opinion it is as 
likely as not that the possible onset of this 
lymphoma could have been present before October of 
1997, when [the veteran] retired from the 
Military.  

A VA physician reviewed the veteran's claim files in August 
2005 and after a physical examination reported that the 
question of whether it was at least as likely as not that the 
non-Hodgkin's lymphoma was due to inservice exposure to 
contaminants could not be resolved without a resort to mere 
speculation.  Chemicals and agents associated with the 
development of lymphoma included Dioxin, Phenoxy herbicides 
(Agent Orange), ionizing radiation, and chemotherapy.  A 
review of the available evidence as to possible contaminants 
in Alaska was difficult to reconcile with the list of noted 
agents.  For example, there was a brief mention of possible 
Dioxin as a contaminant but little objective qualification or 
quantification thereof.  Also, the possibility of cross-over 
characteristics of volatile organic compounds, e.g., 
biphenols and benzenes, were bound to be present in Alaska 
and the chemical properties and characteristics of those 
agents.  Furthermore, there was no objective evidence or data 
regarding relative concentrations or exposures needed for the 
development of lymphoma.  Moreover, it would require 
speculation as to exactly what, how much, and in what manner 
(i.e., contact, inhalation, ingestion, etc.) or for how long 
the exposure was to contaminants.  

A lay person's statements or opinions are not competent to 
establish medical causation.  However, a lay person is 
competent to submit lay statements or testimony addressing 
inservice events such as the environment to which he was 
exposed during service, just as a lay person may testify as 
to the physical manifestations of a disease or injury.  See 
Harvey v. Brown, 6 Vet. App. 390 (1994) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  

Nevertheless, competent medical evidence is required to 
establish the existence of current disability and a nexus 
between such current disability and military service.  
This type of medical nexus evidence is necessary to 
substantiate lay allegations because lay persons do not have 
the professional medical training and/or expertise to 
render competent medical diagnoses or opinions.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494, 95 (1992); see, 
too, Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Hasty v. Brown, 13 Vet. App. 230 (1999).  

Here, there are competing medical opinions.  The Board has 
the responsibility of weighing the evidence - including the 
medical evidence, for purposes of determining where to give 
credit and where to withhold the same.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  

In so doing, the Board may accept one medical opinion and 
reject others.  Id.  At the same time, the Board cannot make 
its own independent medical determinations, and there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, 12 
Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).   

This responsibility is more difficult when medical opinions 
diverge.  

The Court has explicitly "rejected the broad application of 
the 'treating physician rule' that gives the opinions of 
treating physician's greater weight in evaluating veterans' 
claims."  Chisem v. Brown, 4 Vet. App. 169, (1993); Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder 
v. Brown, 5 Vet. App. 183, 188 (1993) and Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993)).  As to the probative 
value of medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  See Grover v. West, 12 Vet. 
App. 109, 112 (1999).  

Here, though, as explained below, there are legitimate 
reasons for accepting the medical opinions of the VA 
examinations over the private physician's medical opinion 
to the contrary.  

The private physician only indicated that there was a 
possibility that the veteran's non-Hodgkin's lymphoma might 
have had it's onset during service or have been caused by 
inservice exposure to contaminants.  This opinion, as was the 
VA opinion in 2002, was couched in speculative terms that 
inservice exposure to contaminants "may" be related to the 
later non-Hodgkin's lymphoma and that it is as likely as not 
that the "possible" onset of non-Hodgkin's was during 
service.  

However, the VA physicians were quite specific in reporting 
that the cause or etiology of non-Hodgkin's lymphoma was 
uncertain, although it possibly could be related to toxic 
exposure.  Both VA physicians were clear that the required 
degree of medical certainty simply does not exist in this 
case and that any conjecture as to the time of onset and the 
etiology was mere speculation.  These opinions were reached 
after reviewing the claim files.  

Accordingly, the Board finds the opinions of the VA 
physicians to be more persuasive.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also 
VAOPGCPREC 20-95 (July 14, 1995).  

So, service connection for non-Hodgkin's lymphoma is not 
warranted.  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

There is no specific Diagnostic Code for rating the veteran's 
service-connected possible essential tremors of the hands and 
the RO has rated them analogously by use of a 'built-up' code 
as incomplete paralysis of the median nerve under 38 C.F.R. 
§ 4.124, DC 8515.  Generally see 38 C.F.R. §§ 4.20, 4.27 and 
Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) 
(permitting analogous ratings on the basis of etiology rather 
than symptoms) and Archer v. Principi, 3 Vet. App. 433 
(1992).  

Heel Spurs

The veteran's heel spurs are rated analogously as pes cavus 
under 38 C.F.R. § 4.71a, DC 5278.  Nevertheless, 
consideration will be given to all possible evaluations for 
disability of the foot. 

Under 38 C.F.R. § 4.71a, DC 5276 unilateral acquired flat 
feet (pes planus) when mild with symptoms relieved by built-
up shoe or arch support warrants a noncompensable rating.  
When moderate, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-achillis, and pain on 
manipulation and use of the feet, a 10 percent rating is 
warranted.  When severe with objective evidence of marked 
deformity (pronation, abduction, etc.) pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, a 20 percent rating is warranted.  
When pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo-achillis on manipulation, not 
improved by orthopedic shoes or appliances, a 30 percent 
rating is warranted.  

Under 38 C.F.R. § 4.71a, DC 5277 bilateral weak feet is a 
symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed, circulation, and weakness.  It is to be rated on 
the basis of the underlying condition with a minimum rating 
of 10 percent.  

Under 38 C.F.R. § 4.71a, DC 5278 unilateral acquired claw 
foot (pes cavus) when slight warrants a noncompensable 
rating.  When unilateral with the great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle, and definite 
tenderness under the metatarsal heads, a 10 percent rating is 
warranted.  When unilateral with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to 
right ankle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, a 20 percent rating is warranted.  
With marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, and 
marked varus deformity, a 30 percent rating is warranted.  

38 C.F.R. § 4.71a, DC 5279 anterior metatarsalgia (Morton's 
disease), DC 5280 unilateral hallux valgus, DC 5281 
unilateral hallux rigidus, and DC 5282 for hammer toe of all 
toes of one foot, without claw foot, provide only for maximum 
ratings of 10 percent.  

Under 38 C.F.R. § 4.71a, DC 5283 malunion or nonunion of the 
tarsal or metatarsal bones warrants a 10 percent rating when 
productive of moderate disability, 20 percent when productive 
of moderately severe disability, and 30 percent when 
productive of severe disability.  A Note to DC 5283 provides 
that with actual loss of use of a foot, a 40 percent rating 
is assigned.  

Under 38 C.F.R. § 4.71a, DC 5284 injuries of the foot warrant 
a 10 percent rating when productive of moderate disability, 
20 percent when productive of moderately severe disability, 
and 30 percent when productive of severe disability.  A Note 
to DC 5284 provides that with actual loss of use of a foot, a 
40 percent rating is assigned.  

Background

On VA general medical examination in November 1998 the 
veteran reported having had a flare-up of problems with his 
left heel shortly before service discharge but he had not 
sought treatment for it.  On examination it was noted that 
the veteran had a limp when his heels bothered him.  The 
diagnoses included bilateral heel spurs.  

On VA examination in November 1998 of the veteran's feet it 
was reported that he had been advised to use inserts in both 
of his shoes and to take Motrin when he had flare-ups due to 
heel spurs.  He had flare-ups of his right heel spur, 
depending upon his activity, usually about once every 2 to 3 
weeks.  He had recently had more problems from flare-ups of 
his left heel spur which occurred about once every 1 to 2 
weeks.  Usually, following treatment and soaking, he had good 
improvement and was able to continue his activities.  He was 
able to bear the pain and found it more of a distraction than 
a continuous pain, without much stiffness, swelling, heat, 
redness, fatigability or lack of endurance.  His symptoms 
increased with walking and with increased activity.  He was 
able to perform his job and his daily activities.  He no 
longer engaged in running and did not do any hiking.  Because 
his physical activity had decreased, it did not affect his 
daily activities but he had had to curtail many of his 
activities due to this pain.  He did not use a crutch, brace, 
cane or corrective shoes but still used an insert in each 
shoe.  

On physical examination the veteran did not have any 
tenderness.  His right heel was nontender but the left heel 
was painful on palpation on the plantar aspect.  Motion of 
both ankles was to 45 degrees of plantar flexion and to 25 
degrees of dorsiflexion and was not associated with any pain.  
The diagnoses included a history of bilateral heel spurs with 
the left heel spur being painful during flare-ups.  

On VA examination in September 2004 the veteran reported that 
he had never had any surgical intervention, injections or 
hospitalizations for his heel spurs.  His current symptoms 
included intermittent discomfort of 8 on a scale of 10, with 
weakness, stiffness, swelling, and fatigability.  Resting 
typically relieved his pain.  He had symptoms with standing 
and walking.  He reported that his symptoms were always 
related to activity with intervals of wellness between the 
episodes.  The episodes of heel pain occurred about 2 to 3 
days a month at a maximum and could last up to 24 hours.  
However, he had learned what precipitated the discomfort and 
what to do about it.  With proper application of treatment 
the symptoms resolved easily within 24 hours.  Precipitating 
factors included over-usage, e.g., extended walking for 
distances greater than 1/2 mile.  He estimated that during the 
episodes his range of motion did not change but he had an 
increase in functional impairment of about 50 percent with 
regards to being able to do general activities.  He had a 
remote history of treatment with ultrasound, physical 
therapy, and some stretching exercises but he did not take 
medication for discomfort and basically avoided over usage.  
He had stopped using orthotics in his shoes in about 2001 
because they did not alter the course of the condition and 
the degree of severity and the frequency of 2 to 3 days per 
month of flare-ups had not changed.  He had not lost time 
from work due to his heel spurs and had not had periods of 
incapacitation in the past 12 months but it had an adverse 
effect on his daily activities.  So, he had stopped running 
and extended bicycling.  It limited his exercise options and 
his ability to completely mow his lawn non-stop.  

On physical examination the veteran stood and walked erectly.  
There were no specific deformities of his feet.  He had full 
range of motion of the ankles.  There was some tenderness 
upon squeezing his heels but it was not reproducible with any 
degree of confidence.  His ankle joints were nonpainful on 
motion.  There were no objective findings of pain, weakness, 
excess fatigability, incoordination, lack of endurance or 
limitation of motion with repetitive use.  Skin and vascular 
examinations were within normal limits.  There were no 
hammertoes, high arches, flat feet, claw foot or other 
deformities relating to such findings.  There were no 
significant calluses and no evidence of skin breakdown or 
unusual shoe wear patterns.  The diagnosis was bilateral heel 
spurs.  The examiner commented that the heel spurs caused 
some functional impairment but there had been no time lost 
from work, although it adversely affected his sports 
recreation, running, bicycling, and exercise options as well 
as his ability to complete relatively simple domestic chores, 
e.g., mowing the law.  The veteran reported having relatively 
few days of flare-ups per month, 2 to 3 days lasting 24 
hours, which were activity related.  He understood what made 
the condition more symptomatic and his primary treatment 
modality was the avoidance of over usage, with conservative 
alteration of his activities.  

VA X-rays in September 2004 revealed bilateral calcaneal 
spurs but no other bony or soft tissue abnormality.  

Analysis

The veteran does not have any of the anatomical changes in 
his feet which would be expected to be found with pes planus 
or pes cavus.  He does have pain on use, which is one of the 
criteria for a 10 percent rating for pes planus and for a 20 
percent rating for severe pes planus.  However, he does not 
have clinically documented swelling on use, although the 
veteran had complained of swelling on use on VA examination 
in September 2004, he reported not having much swelling on 
examination in 1998.  However, this change is not shown to be 
a representation of any progression in the severity of the 
disorder.  Rather, overall, the condition has been 
essentially static and, in fact, there has been some 
improvement because the veteran is now more aware of the 
adverse affect of over use and, so, avoids it.  

Moreover, the veteran does not have significant callosities 
or any anatomical deformity of the feet.  Likewise, there is 
no evidence of marked tenderness required for a 20 percent 
rating for pes cavus nor is there evidence of pathology of 
the tarsals or metatarsals of either foot.  Even under DC 
5284, a 20 percent rating requires that there be severe 
impairment.  But, because he has lost no time from work and 
the major limiting factor has been a decrease in his non-
employment daily activities, the Board is of the opinion that 
the heel spurs are not productive of severe impairment in 
either foot and do not otherwise warrant a rating of 20 
percent for either heel spur.  



Essential Tremors

Under 38 C.F.R. § 4.69 handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  

The veteran's essential tremors have been rated analogously 
as moderate incomplete paralysis of the median nerve.  In 
rating peripheral neuropathy, attention is given to the site 
and character of the injury and the relative impairment in 
motor function, trophic changes or sensory disturbances.  
38 C.F.R. § 4.120.  

When peripheral neuropathy is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  When characterized usually by a dull and 
intermittent pain in the typical nerve distribution, it is 
given a maximum rating of moderate incomplete paralysis.  
38 C.F.R. § 4.124.  The maximum rating for peripheral 
neuropathy not characterized by organic changes is for 
moderate or, with sciatic nerve involvement, moderately-
severe incomplete paralysis.  Peripheral neuropathy 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is 
given a maximum rating of severe incomplete paralysis.  
38 C.F.R. § 4.123.  

A Note to 38 C.F.R. § 4.124a, provides that as to peripheral 
neuropathy the term ''incomplete paralysis'' indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis of each nerve.  The 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  

Mild incomplete paralysis of the median or the ulnar nerve, 
effecting either the major (dominant) or minor extremity, 
warrants a 10 percent rating.  38 C.F.R. § 4.124a, DCs 8515, 
8516.  

A 20 percent evaluation is warranted for moderate incomplete 
paralysis of the musculospiral (radial), median or ulnar 
nerve if effecting the minor extremity.  38 C.F.R. § 4.124a, 
DCs 8514, 8515, 8516.  

A 30 percent evaluation is warranted for moderate incomplete 
paralysis of the musculospiral (radial), median or ulnar 
nerve if effecting the major extremity.  38 C.F.R. § 4.124a, 
DCs 8514, 8515, 8516.  

Background

On VA neurology examination in November 1998 the veteran 
reported that he was right handed and that his shaking of 
his hands, worse on the right, had slowly progressed over 
the last 6 or 7 years, especially when he held something for 
a long time.  It was now interfering with his daily 
activities about once or twice a month, when he was unable 
to hold anything in his hands.  It was unaffected by stress 
or emotional disturbance.  He had no tremor at rest or when 
reaching for things.  During a flare-up he had very sloppy 
handwriting and was unable to hold on to things.  He 
received no treatment for it and it was not associated with 
any paresthesias or other sensory abnormalities.  He had no 
weakness or significant abnormalities.  On examination 
strength was 5/5 in distally and proximally in the upper 
extremities.  Deep tendon reflexes (DTRs) were 2/4 
throughout.  Touch and vibrational sense were normal.  As to 
cerebellar function, he had normal finger-to-nose testing 
and normal alternating movements as well as normal fine 
movements of the fingers.  Essentially, the neurological 
examination was completely normal.  The diagnosis was 
possible essential tremor.  

On VA examination in September 2004 as to the veteran's 
thumbs, the claim file was reviewed.  It was again reviewed 
in November 2004 and additional information was obtained 
from the veteran in a telephone interview.  He reported that 
he had more shaking in his right upper extremity than in the 
left and it had now progressed to the point that he had 
shaking almost all of the time.  He reported that his fine 
motor skills had become compromised.  His job as an 
electronic technician required fine high detail soldering 
for printed circuit board.  He had noticed a progressive and 
steady decline in his ability to solder.  At work, he now 
tried to avoid doing soldering specific tasks or requested a 
co-worker to do it.  After use of any vibrational tool, 
e.g., a lawn mower, he had additional compromise of fine 
motor skills and increased awareness of the shaking for a 
period of 30 minutes to 2 hours afterwards and, for example, 
would then be unable to hold a cup of coffee without 
spilling it.  These types of episodes were self-limiting.  
He clearly indicated that he did not lose grip strength but, 
rather, was able to grasp objects securely.  He did not have 
a history of dropping items.  The examiner noted that the 
presentation of the benign essential tremors was classic.  

In summary, the extent of limitation imposed by the 
essential tremors of both hands had an adverse affect on the 
types of activities requiring fine motor skills and/or 
prolonged utilization of his hands as instruments doing fine 
detail work, e.g., soldering on small caliber, small 
dimension, printed circuit boards.  The veteran indicated 
that it had not challenged his employment because he had 
found coping mechanisms, such as having co-workers perform 
the more challenging types of work.  

Analysis

The veteran's shaking of the hands equates with the type of 
sensory impairment required for a 10 percent evaluation for 
mild incomplete paralysis of each median nerve.  Since the 
shaking equates with sensory impairment, it may be assigned a 
rating as either mild or, at most, moderate.  However, he 
does not have organic changes, loss of reflexes, muscle 
atrophy, significant sensory disturbance or constant pain.  

While limiting fine motor skills and prolonged use of his 
hands in fine detail work, it is not accompanied by such 
other symptoms and impairment as to significantly impair his 
occupational ability.  Moreover, the November 2004 opinion 
that there was impairment of fine motor skills was rendered 
after a telephone interview and not after a direct 
examination.  The actual examination was in September 2004 at 
which time, on direct observation and not merely based upon 
the veteran's self-reported limitations, he had excellent 
fine motor skills.  This clinical finding, found on direct 
examination as opposed to information obtained in a 
telephonic interview, must be given greater weight.  

Accordingly, the Board is of the opinion that the essential 
tremors are not productive of moderate impairment in either 
upper extremity and do not otherwise warrant a rating of 20 
percent for either upper extremity.  

Tendinitis of the Thumbs, Rated Noncompensably Disabling

Under 38 C.F.R. § 4.71a, DC 5024 tenosynovitis (tendinitis) 
is rated on limitation of motion of the affected part, as 
degenerative arthritis which under 38 C.F.R. § 4.71a, DC 
5003, requires consideration of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Also, functional loss and the impact of pain must be 
considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of arthritis of 2 or more major joints or 
minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 
(1995).  

However, Note 2 to DC 5003 provides that the 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be utilized in rating under DCs 5213 to DC 5224 (which are 
for osteoporosis with joint manifestations, osteomalacia, 
benign new bone growths, osteitis deformans, gout, 
intermittent hydrarthrosis, bursitis, synovitis, myositis, 
periostitis, myositis ossificans, and tenosynovitis).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and, together with DC 5003, deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

38 C.F.R. § 4.71 provides that motion of the thumb and 
fingers should be described by appropriate reference to the 
joints whose movement is limited, with a statement as to how 
near, in centimeters, the tip of the thumb can approximate 
the fingers, or how near the tips of the fingers can 
approximate the proximal transverse crease of palm.  

Under 38 C.F.R. § 4.71a, DC 5228 limitation of motion of a 
thumb, of the major or minor extremity, warrants a 
noncompensable evaluation when there is a gap of less than 
one inch (2.5 cms.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  When there 
is a gap of one to two inches (2.5 to 51. cms.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, of the major or minor extremity, a 10 
percent disability rating is warranted.  With a gap of more 
than two inches (5.1 cms.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, of 
the major or minor extremity, a 20 percent disability rating 
is warranted. 

Favorable ankylosis of the thumb of the major or minor 
extremity warrants a 10 percent rating and when unfavorable, 
of the major or minor extremity, a 20 percent disability 
rating is warranted.  38 C.F.R. § 4.71a, DC 5224.  A Note to 
DC 5224 provides that consideration is also to be given as to 
whether an evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

Under 38 C.F.R. § 4.71a, DC 5152 amputation of the thumb of 
the major or minor extremity, at the distal joint or through 
the distal phalanx warrants a 20 percent disability rating.  
With amputation of the thumb, of the major or minor 
extremity, at the metacarpophalangeal joint or through the 
proximal phalanx, warrants a 30 percent disability rating.  
Amputation of the thumb with metacarpal resection warrants a 
30 percent disability rating if the thumb is of the minor 
extremity and 40 percent if it is of the major extremity.  

Background

On VA examination in November 1998 the veteran reported 
having had pain in his thumbs for 5 years which had 
progressively increased.  He occasionally dropped objects, 
about once a week.  His knuckles hurt once in a while, 
particularly with changes in weather and with increased 
activity.  He felt a continuous ache and some stiffness in 
the thumbs but no definite pain, weakness, numbness or 
discomfort.  On examination he had mild tenderness on 
palpation of each thumb over the dorsal aspect.  Range of 
motion was within normal limits.  There was no pain on 
palpation of the metacarpophalangeal joints.  As to movements 
of those joints, he had palmar flexion of 90 degrees without 
any restriction.  The diagnosis was thumb pain, most likely 
mechanical and due to tendinitis.  

On VA examination in September 2004 the veteran's claim file 
was reviewed.  He reported having pain in each thumb since 
the 1980s but did not recall any specific injury or event.  
He had never lost any time from work due to it and had not 
had surgical intervention, injections or hospitalizations.  
His thumbs had not adversely affected his daily activities.  
He had acute episodes of recurring pain in the 
metacarpophalangeal joint of each thumb that could reach a 
level of 9 on a scale of 10, with relatively minor trauma or 
bumping of his hands.  These episodes lasted only 20 to 30 
seconds and then the pain completely resolved.  He reported 
that in the past the pain had caused him to drop items but 
generally he did not feel that he had significant functional 
impairment as a result.  During a flare-up, forced motion of 
the affected thumb would actually quicken recovery time and 
shorten the duration of the episodes.  He did not take 
medication for it nor use any specific treatment modalities.  
He had had physical therapy in the past that had done a 
pretty good job of relieving the discomfort.  

On examination the veteran had excellent fine motor skills.  
He could easily open jumbo paper clips, using only his right 
hand or using his left hand, in less than 3 minutes.  Grip 
strength was equal bilaterally at 4+/4+.  He had full range 
of motion of the wrists with dorsiflexion to 70 degrees, 
palmar flexion to 80 degrees, ulnar deviation to 45 degrees, 
and radial deviation to 20 degrees.  Forearm pronation was to 
80 degrees and supination was to 85 degrees.  No specific 
deformities were identified.  Motor, neurosensory and 
vascular examinations were within normal limits.  There were 
no objective findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance or loss of motion on 
repetitive use.  

It was noted that the veteran reported that the pain in his 
thumbs did not occur very frequently and when it occurred it 
did not last very long but he did have a fairly significant 
level of spike type of pain.  The veteran felt that his 
essential tremors did not affect his episodes of tendinitis, 
i.e., the tremors did not give rise to an increased frequency 
or duration of an episode of thumb pain or degree of severity 
of the thumb pain.  

VA X-rays in September 2004 revealed degenerative changes in 
the bilateral carpal/metacarpal joint but no other bony or 
soft tissue abnormality.  The impression was mild bilateral 
first carpal/metacarpal degenerative joint disease (DJD).  

Analysis

The veteran no longer complains of a continuous ache in his 
thumbs, as he did on VA examination in 1998, at which time he 
had only mild tenderness on palpation.  However, while he 
reported on examination in 2004 that he occasionally dropped 
items, even he felt that the disability did not cause any 
significant functional impairment.  This is consistent with 
the essentially normal clinical findings.  So, despite the 
radiological findings of mild DJD, Note 2 to DC 5003 
precludes a compensable rating based solely on X-ray findings 
when there is no accompanying functional impairment.  

Accordingly, a compensable disability rating for tendinitis 
of the thumbs is not warranted.  

Extraschedular Rating Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been hospitalized on account of them.  The disorders 
have not caused marked interference with his employment, 
i.e., beyond that contemplated by his assigned rating, or 
otherwise rendered impractical the application of the regular 
schedular standards.  

Admittedly, the veteran's overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  

The VA examination in 1998 and 2004 do not indicate that the 
veteran has lost any time from work due to the service-
connected disabilities at issue.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

For the reasons stated, the greater weight of the probative 
evidence is against the claims and, so, there is no doubt to 
be resolved in the veteran's favor.  


ORDER

Service connection for non-Hodgkin's lymphoma is denied.  

An initial disability rating in excess of 10 percent for a 
left heel spur is denied.  

An initial disability rating in excess of 10 percent for a 
right heel spur is denied.  

An initial disability rating in excess of 10 percent for an 
essential tremor of the left hand is denied. 

An initial disability rating in excess of 10 percent for an 
essential tremor of the right hand is denied.  

An initial compensable disability rating for tendinitis of 
the thumbs is denied.  


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


